Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 21 October 2020, in which claims 1-7 have been cancelled, and claim 8 has been amended, is acknowledged. 
Claim 8 is pending in the instant application. 
Claim 8 is being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 is acknowledged and considered. 
Response to arguments of 21 October 2020
 	In view of Applicant’s amendment to the Title of 21 October 2020, the objection to the Specification is herein withdrawn.
In view of Applicant’s amendment of 21 October 2020, all the objections and rejections to claims 1-7 are herein withdrawn. Claims 1-7 have been cancelled.
In view of Applicant’s amendment of 21 October 2020, the objection to claim 8 is herein withdrawn. Claim 8 has been amended to end with a period.
On 21 October 2020, Applicant has amended claim 8 to be drawn to a method of treating inflammatory bowel diseases in a subject comprising administering a therapeutically effective amount of a compound from a list of 40 specific compounds.
 	In view of Applicant’s amendment of 21 October 2020, the rejection of claims 1-3, 5-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the any compound of formula (I), is herein withdrawn. Claims 1-3, 5-7 have been cancelled.
In view of Applicant’s amendment of 21 October 2020, the rejection of claim 1-3, 5-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed method of treating any disease or condition mediated by the RIP2 kinase in a subject by administering a compound of formula (I), is herein withdrawn. Claims 1-3, 5-7 have been cancelled. A modified rejection is made to claim 8, based on Applicant’s amendment of 21 October 2020.
In view of Applicant’s amendment of 21 October 2020, the rejection of claims 1-3, 5 and the rejection of claims 6, 7 under 35 U.S.C. 112, second paragraph, as being indefinite, is herein withdrawn. Claims 1-3, 5-7 have been cancelled.
In view of Applicant’s amendment of 21 October 2020, the rejection of claims 1-3, 5-7 under 35 U.S.C. 103 over Bury and Chao, in view of Buckley, is herein withdrawn. Claims 1-3, 5-7 have been cancelled.
Applicant’s arguments (Remarks of 21 October 2020, pages 12-16) against the rejection of claim 8 under 35 U.S.C. 103 over Bury and Chao, in view of Buckley, has been carefully considered and are found persuasive. As a result, the rejection of claim 8 under 35 U.S.C. 103 over Bury and Chao, in view of Buckley is herein withdrawn.
In view of Applicant’s amendment of 21 October 2020, the rejection of claims 1-3, 5-7 on the ground of nonstatutory obviousness-type double patenting over claim 18 of U.S. Patent 10,781,205 (corresponding to U.S. Patent Application 16/094,564), in view of Bury, is herein withdrawn. Claims 1-3, 5-7 have been cancelled.


Applicant’s amendment of 21 October 2020 necessitated the following new and/or modified rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description 
Claim 8 is directed to a method of treating IBD in a subject by administering to the subject a therapeutically effective amount of a compound selected from 40 specific compounds listed in claim 8. Thus, claim 8, taken together with the specification, implies that a compound of claim 8 can treat IBD in a subject in need thereof.
 The compounds of the instant invention are PROTACs effective in a method of degrading a RIP2 Kinase. 
	Gao et al. (Mediators of Inflammation 2019, Article ID 6207563, pages 10-13, downloaded from http://downloads.hindawi.com/journals/mi/2019/6207563.pdf, cited in PTO-892 of 21 July 2020) teach that RIP2 kinase is related to innate immunity, inflammation and autophagy and is involved in atherosclerosis, bacterial or viral infection, Crohn’s disease (page 11, left column, second paragraph). Gao teaches (Abstract) that RIPK2 regulates ROS-NLRP3 inflammasome signaling through autophagy and may be involved in the pathogenesis of diabetic nephropathy. Gao teaches (page 11, left column, third paragraph) the need to conduct in vivo studies, using relevant animal models of disease, in order to establish the role of RIP2 kinase in each disease and efficacy in treating the disease.
Jun et al. (Journal of Leukocyte Biology 2013, 94, 927-932, cited in PTO-892 of 21 July 2020) teach that inhibition of RIP2 via SB203580 or Gefinitib is efficacious in in vivo IBD models (page 930, left column, first paragraph), and that RIP2 kinase is implicated in cancer (page 930, left column, first paragraph), and via the NOD2/RIP2 pathway in inflammation. 
Thus, Jun implicitly teaches the need to evaluate RIP2 inhibitors in relevant animal models of disease, such as in vivo IBD models.

While PROTACs represent a new strategy in drug discovery as a chemical ‘knockdown” strategy, whereby heterobifunctional molecules concurrently bind the target protein and a ubiquitin ligase, which leads to the ubiquitination and proteasomal degradation of the target protein, concerns include the off-target effect, cellular permeability, stability, large molecular weight. Such PROTACs are to be tested in vivo in order to establish that RIPK2 degradation using PROTACs is a realistic treatment strategy for patients with inflammatory disease, such as IBD.
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him- in this case data in support of a compound of claim 8 being effective to treat inflammatory bowel disease in a subject in need thereof.
The Specification provides guidance (page 103) for a number of specific compounds of formula (I) displaying > 80% degradation of RIP2 at concentrations < 1 M, in an in vitro assay (Western Blot Quantification of RIP2 levels in THP1 cells). 
Thus, the Specification provides support for a method of degrading RIP2 Kinase with a number of specific compounds of formula (I), which are compounds of instant claim 8.
no data showing that administration of a compound of claim 8 to a subject in need thereof actually results in treatment of inflammatory bowel disease. Applicant has not provided any working examples or data regarding a method of treating IBD in a subject in need thereof.
 	Considering the state of the art as discussed by the references above, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claim 18 of U.S. Patent 10,781,205 (corresponding to U.S. Patent Application 16/094,564, cited in PTO-892 of 21 July 2020), in view of Bury (US 2013/0345258, cited in PTO-892 of 21 July 2020).
 	Instant claim 8 is drawn to a method of treating inflammatory bowel disease (IBD) comprising administering to the subject a therapeutically effective amount of a compound selected from 40 specific compounds. 

	Bury (US 2013/0345258) teaches that inhibiting RIP2 kinase is useful in a method of treating diseases characterized by increased and/or dysregulated RIP2 kinase activity ([0007], also claim 56, page 56), such as, for example, inflammatory bowel disease (claim 56).
 	It would have been obvious to use a compound from the genus of formula (I), taught by claim 18 of U.S. Patent 10,781,205 to be effective in a method of degrading RIP2 Kinase, to treat inflammatory bowel disease, because Bury teaches that inhibiting RIP2 kinase is useful in a method of treating diseases characterized by increased and/or dysregulated RIP2 kinase activity such as, for example, inflammatory bowel disease.
 	As such, instant claim 8 is rejected as being rendered obvious at least by claim 18 of U.S. Patent 10,781,205.
Conclusion
Claim 8 is rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627